854 F.2d 1327
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.John CANCIO, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 88-3172.
United States Court of Appeals, Federal Circuit.
July 12, 1988.

Before BISSELL, Circuit Judge, SKELTON, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
The final decision of the Merit Systems Protection Board (MSPB or board), 36 M.S.P.R. 64 (1988), sustaining the removal of petitioner, John Cancio, from the position of Computer Equipment Analyst, GS-9, at the Watervliet (N.Y.) Arsenal for unacceptable performance, is affirmed.    Petitioner contends that he was not given "adequate training" during his performance improvement period and that the board incorrectly decided that there was "no nexus between [his] whistleblower activity and the opportunity given to [him] to improve his performance."    These contentions were fully considered by the MSPB and we affirm on the basis of the board's opinion and order dated January 25, 1988 and the initial decision of the administrative judge dated February 6, 1987.